Citation Nr: 1704197	
Decision Date: 02/10/17    Archive Date: 02/23/17

DOCKET NO.  09-18 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disability as secondary to spondylolisthesis of the lumbosacral spine at L5-S1.

2.  Entitlement to an initial disability rating in excess of 10 percent for radiculopathy of the right lower extremity.

3.  Entitlement to an initial disability rating in excess of 10 percent for radiculopathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran had active military service from May 1968 to June 1972 and from February 1976 to January 1993.

These matters initially came before the Board of Veterans' Appeals (Board) from a January 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Montgomery, Alabama.  In March 2013, the RO granted service connection and separate 10 percent ratings for radiculopathies of the right and left lower extremities as secondary to service-connected spondylolisthesis lumbosacral spine, L5-S1 spondylosis and Schmorl' s node, L2.  

In September 2012, September 2014 and February 2016, the Board remanded the Veteran's claims to the Agency of Original Jurisdiction (AOJ) for additional development.  With respect to claim 1, as sufficient efforts were made to obtain the noted medical records and the requested medical opinion was obtained, the Board finds the directives have been substantially complied with, and the matter is again before the Board.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issues of entitlement to higher initial disability ratings for radiculopathy of the right and left lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  


FINDING OF FACT

A bilateral hip disability was not manifest during service or within one year of separation from service, nor is such a disability otherwise shown to be related to service or service-connected spondylolisthesis of the lumbosacral spine at L5-S1.



CONCLUSION OF LAW

The criteria for service connection for a bilateral hip disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  The RO provided pre-adjudication VCAA notice by a letter dated in August 2006. 

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service VA treatment records, Social Security Administration (SSA) disability claim records, identified private treatment records, and lay statements have been associated with the record.  

The Veteran was afforded VA examination in July 2015, with addenda in August 2015 and March 2016, that addressed the issue being decided.  The examiners reviewed the Veteran's claims file, examined the Veteran (in July 2015), and provided opinions.  The opinion contained in the March 2016 addendum was thorough and fully adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran reported that he has submitted all evidence and argument in connection with this claim.  In March 2016 he stated that he receives all of his current treatment with VA.  As he has not identified any additional evidence pertinent to the claim, and as the AOJ has obtained updated VA treatment records, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.  To the extent that there may be additional treatment records, the Veteran noted, also in March 2016, that doctors have not put in any treatment records that there is any relationship between his current hip disorders and his service-connected back disability.  Thus, to the extent that there may be any additional records, the Board finds that failure to obtain them is no more than harmless error.  

II.  Service Connection Claim

	Law

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for arthritis if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)). 

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be established for any disability which is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310 (2016).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a Veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).

      Discussion

The Veteran does not assert, and the evidence does not suggest, that a hip disability was present in service or within the first post-service year or that it is otherwise directly related to service.  Service treatment records are negative for hip disability, with the Veteran's final separation examination showing no hip abnormality.  A March 2007 VA examination notes the onset of the hip disorder as 2005, reported by the Veteran, but no current hip disorder.  No evidence suggests that any current hip disorder, diagnosed after discharge, was incurred in service.  Thus, service connection on a direct or presumptive basis pursuant to 38 C.F.R. §§ 3.303, 3.307 or 3.309 for the current bilateral hip disability is not warranted.  Rather, the Veteran urges that he has developed disability of the hips as a result of and secondary to his service-connected low back disability.  See Veteran's April 2006 claim wherein he states his hip disorder is secondary to his back condition.  In statements filed over the course of his appeal, he describes years of altered gait due to the back problem.  He reports that the back problem has required use of a cane, which he believes has resulted in the altered gait and thus the current hip disorders.  However, as will be discussed below, the preponderance of the evidence is against this claim.  

VA examinations in September 2006 (general medical) and March 2007 (muscles) do not indicate that the Veteran has a hip disorder due to his service-connected back.  Muscle strength of the hips was 5/5.  The sensory exam of the hips was normal.  The Veteran reported pain in both hips with lower leg tingling.  The examinations showed no evidence of a hip disorder.  X-rays showed no significant change.  The examiner in March 2007 stated there was no hip disorder on examination, and no hip disorder was caused by or the result of the service connected back condition.  The examiner stated that current back disorder, along with physical evaluation, do not support any causality of hip problem that could be related to lumbar disorder.

Two buddy statements submitted in September 2006 reflect observations that the Veteran has had problems with his hips and back for the past three years.  

A September 2006 buddy statement from the Veteran's brother-in-law, a physician, discusses the pain and limitations caused by the Veteran's spondylolisthesis, but does not mention his hips.

Private treatment records include physical therapy notes in 2009 showing treatment for the hips and measuring range of motion but do not include an opinion as to a relationship between the hip and back disorders.  

The Veteran was afforded a VA examination of the hips in October 2012.  Ranges of motion for the included flexion 85 for the right hip, 90 for the left hip and extension greater than 5 bilaterally.  There was objective evidence of painful motion.  According to the examiner the Veteran was able to cross his legs.  The examiner noted the Veteran was able to perform repetitive-use testing with three repetitions.  According to the examiner, there was less movement than normal and weakened movement.  There was no ankylosis.  The examiner diagnosed right hip arthritis and normal left hip.  The examiner noted that when asked where the pain was the Veteran pointed to his buttocks and thighs.  The examiner noted that X-rays did not show hip joint issues, but did show that the Veteran had radiculopathy.  

The Veteran was afforded a VA examination of the hips in July 2015 with an addendum dated in August 2015, by an examiner who reviewed the claims file.  The diagnoses rendered were osteoarthritis of the right hip and left hip strain.  The Veteran reported hip pain for about 5 years, worse on the right.  The examiner opined that it was less likely than not (less than 50% probability) that the present hip disabilities were proximately due to or the result of the Veteran's service connected back disability.  The examiner stated that degenerative arthritis of the hip is not a complication of spondylolisthesis.  It was noted that a problem list from a Progress Note in June 2003 indicated multiple diagnoses, including chronic degenerative joint disease including the hips.  However, imaging of both hips dated in October 2012 revealed normal left hip joint spaces.  In addressing whether the right hip degenerative arthritis was permanently aggravated beyond its natural progression by the spondylolisthesis, the examiner responded no.  The examiner explained that there is no significant leg length discrepancy or altered gait which should affect the right hip.  The examiner opined that it was less likely than not (less than 50% probability) that left hip strain was aggravated by service-connected spondylolisthesis of the lumbosacral spine at L5-S1.  The examiner stated that spondylolisthesis does not lead to hip strain.  Again, it was noted that there is no significant gait disturbance or leg length discrepancy related to the service-connected back condition that should affect the left hip.

In the August 2015 addendum, the examiner supplemented her rationale but did not change her opinions.  She noted a review of the claims file to include the October 2012 examination report.  She also noted that she reviewed an article in Journal of Spinal Disorders and Techniques Volume 15(2) April 2002 entitled "Lumbar Multilevel Degenerative Spondylolisthesis: Radiographical Evaluation and Factors Related to Anterolisthesis and Retrolisthesis."  It indicated that spondylolisthesis refers to slippage of one vertebrae over its inferior vertebrae.  When the slippage is posterior, it is referred to as retrolisthesis and is known as anterolisthesis when the slippage is anterior.  Spondylolisthesis is a common cause of stenosis of the spinal canal, low back pain and leg pain.  The article does not indicate that degenerative arthritis of the hips is a complication of this condition.  According to an article from Medscape entitled "Lumbar Spondylolysis and Spondylolisthesis," degenerative spondylolisthesis occurs more commonly in those over 40 years of age.  Symptoms include pain in the posterior thighs and lower back and neurogenic claudication may be present.  Again, there is no mention of degenerative arthritis in the hips as a complication of this condition.  

An addendum VA medical opinion was obtained in March 2016 by a different VA physician who reviewed the entire claims folder including the prior medical opinions.  The examiner was asked to determine whether the present hip disability was due to or the result of or aggravated by the spondylolisthesis of the lumbosacral spine at L5.  The physician opined that the bilateral hip disability present was less likely than not (less than 50% probability) proximately due to or the result of the Veteran's spondylolisthesis of the lumbosacral spine at L5.  The rationale was as follows:

I have reviewed exams conducted in July 2015 and addendum done August, 2015 as well as treatment records since the July 2015 exam. The exam done [in] July 2015 states the veteran is noted to ambulate with a cane but has a normal gait without the cane, and states the cane is non-prescription but is used for his back but helps his hips. He has no leg discrepancy as documented per x-rays. Please note that exam done [in September 2015] by his pc provider reports a normal gait. Although the veteran uses a cane for ambulation, it is not causing an altered gait that would cause or aggravate his bilateral hip condition. Therefore, it is less likely as not for the bilateral hip condition to be due to or aggravated by the sc lumbar condition.

VA treatment records dated throughout the period of this appeal reflect hip pain on the Veteran's Active Problem List.  

The critical question is whether the Veteran's hip disability was caused or aggravated by this service-connected disability.  Based on the evidence of record, the Board concludes it was not.

Here, the Board finds the 2016 VA addendum opinion of significant probative value.  The examiner's opinion was based on review of the claims file as a whole, an extensive clinical and examination record with emphasis on the July and August 2015 reports, and the well-documented medical history augmented by clear and detailed contentions of the Veteran.  It adequately addressed whether there was any relationship between either the right hip arthritis and/or the left hip strain and the service-connected back disability.  Further, a complete and thorough rationale was provided for the opinion rendered.  Specifically, the examiner concluded that the Veteran's hip disability was less likely as not due to or aggravated by the back disability.  In addition, the examiner discussed the nature of the Veteran's gait and noted it was not altered on examination and that the hip disability was not otherwise caused by the low back disability.  These conclusions are fully explained and consistent with the evidence of record, and are accorded significant probative weight.  

The Board also has considered the Veteran's contentions that his back disability does in fact cause altered gait which led to his hip problems, despite the lack of altered gait observed at the recent examinations.  See March 2016 statement of the Veteran that when he is walking he feels like his walk is not normal.  In this regard, the Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss that his feeling that his walk is not normal.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  In addition, the Board recognizes that lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Given the Veteran's lack of demonstrated medical expertise and the complexity of linking the etiology of the current hip disorders to the service-connected low back disorder, however, the Board concludes that in this case his statements regarding any such link are not competent evidence.  Similarly, the 2006 buddy statements not from his brother-in-lay are not as probative as the medical opinions.  The statement from his brother-in-law does not address any hip and back relationship.  As such, the Board affords significantly greater probative weight to the conclusions of the March 2016 VA examiner, which are further supported by the conclusions of the July 2015 VA examination report and August 2015 addendum.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The reason for this is that the VA examiner has medical training, reviewed the history, reviewed the examination record, and provided a medical opinion supported by a rationale.

In conclusion, the Board finds the March 2016 examination to be the most probative evidence of record and ultimately outweighs the lay representations as to service connection on a secondary basis.  In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeal must therefore be denied.


ORDER

Service connection for a bilateral hip disorder as secondary to spondylolisthesis of the lumbosacral spine at L5-S1 is denied.


REMAND

Further development is warranted as to the claims for initial ratings.  

The Veteran asserts that the symptoms of his service-connected radiculopathies of the lower extremities are more severe than presently evaluated.  In his March 2016 statement, the Veteran reported that his symptoms of tingling and pain radiating from his back into his legs and feet have worsened.  The most recent examination for radiculopathies of the lower extremities was accomplished in October 2012.  Given the Veteran's assertions of amplification of symptoms, he should be afforded a new VA examination in order to accurately evaluate the current severity of his service-connected radiculopathies of the lower extremities.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997). 

Furthermore, VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).  All available VA treatment records for the disabilities on appeal should be associated with the Veteran's claims file.



Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to obtain and associate with the record copies of the Veteran's VA treatment records, if any, associated with the claim on appeal.

2.  Schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service-connected radiculopathies of the lower extremities.

The electronic claims file should be made available to the examiner for review in connection with the examination.  Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.

3.  After completing any additional notification or development deemed necessary, the Veteran's claims for increased initial ratings for radiculopathies of the lower extremities should be readjudicated.  If the claims remain denied, the Veteran should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


